UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SOULEYMANE DEMBELE,
Petitioner,

v.
                                                                     No. 98-1249
U.S. IMMIGRATION &
NATURALIZATION SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-370-463)

Submitted: August 25, 1998

Decided: September 10, 1998

Before WILLIAMS and MICHAEL, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, Arlington, Virginia, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Allen W. Hausman, Senior Liti-
gation Counsel, James A. Hunolt, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Souleymane Dembele petitions for review of a final order of the
Board of Immigration Appeals ("Board"), dismissing his appeal and
affirming the Immigration Judge's ("IJ's") decision denying his appli-
cation for asylum and withholding of deportation. Because substantial
evidence supports the Board's decision, we affirm.

Dembele is a citizen of Burkina Faso, who entered the United
States as a nonimmigrant student in 1991. He applied for political
asylum, stating that he would be persecuted by the government if he
returned to Burkina Faso. After his father's death in 1978, Dembele
was supported by his uncle, Wataman Lamien, a cabinet member of
the communist dictatorship headed by Thomas Sankara. Sankara
established local groups called Committees in Defense of the Revolu-
tion ("CDR"), which disseminated propaganda in support of San-
kara's policies. Dembele joined the Burkina Faso army and became
a CDR member.

In October 1987, Sankara's Minister of Justice, Blaise Compaore,
overthrew the Sankara regime and killed Sankara. 1 Dembele alleges
that the Compaore regime also killed his uncle. Burkina Faso
remained a communist country, and Compaore abolished the CDR's
and established his own similar Revolutionary Committees ("CR").
Dembele did not join Compaore's CR, but remained in the army for
four more years.

In February 1991, Dembele and another man in his unit were
ordered to go fight in Liberia. Contrary to standard procedure, Dem-
bele alleges that his superiors told him that they did not order him to
go to Liberia, but that the order came from another source. Due to the
_________________________________________________________________
1 Compaore is still in power today.

                    2
allegedly irregular sources and procedures, his connection to his
uncle, a former cabinet member in Sankara's regime, and his decision
not to join Compaore's CR, Dembele concluded that the order was a
disguised effort to eliminate him. Accordingly, Dembele left the army
and fled to the Ivory Coast.

Dembele stayed with friends in the Ivory Coast for a few months.
He arranged with some of his uncle's friends in Burkina Faso to get
travel documents, including a Burkina Faso passport issued in his
own name and a United States visa. In May 1991, Dembele returned
to Burkina Faso to retrieve the documents. He retrieved the passport,
but the visa was not ready so he returned to the Ivory Coast the next
day. In September 1991, he returned to Burkina Faso, obtained a stu-
dent visa in one day, and returned to the Ivory Coast. He then entered
the United States.

Following a deportation hearing, the Immigration Judge ("IJ")
found Dembele deportable. The IJ found Dembele's testimony incred-
ible and uncorroborated and denied his application for asylum and
withholding of deportation. The Board dismissed his appeal, finding
that even accepting Dembele's version of events as true, the evidence
was insufficient to show that Dembele was persecuted or that he har-
bors an objective, well-founded fear of persecution on account of a
protected ground. Dembele filed a timely petition for review.

The Immigration and Nationality Act ("the Act") authorizes the
Attorney General, in her discretion, to confer asylum on any refugee.
See 8 U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to his native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. Presenting"`candid, credible,
and sincere testimony,' [which] demonstrat[es] a genuine fear of per-
secution," satisfies the subjective element. Berroteran-Melendez v.
INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa v. INS, 886
F.2d 76, 79 (4th Cir. 1989). The objective element requires a showing

                    3
of specific, concrete facts that would lead a reasonable person in like
circumstances to fear persecution. See Huaman-Cornelio v. Board of
Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992). Eligibility
for asylum can also be based on grounds of past persecution alone
even though there is "`no reasonable likelihood of present persecu-
tion.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992) (quoting
Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To establish
such eligibility, an alien must show past persecution so severe that
repatriation would be inhumane. See id. Further, to qualify for with-
holding of deportation, a standard much more stringent than that for
granting asylum, an applicant must demonstrate "a clear probability
of persecution." INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32
(1987).

We will uphold the Board's determination that Dembele is not eli-
gible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994). 2 We accord the Board all pos-
sible deference, Huaman-Cornelio, 979 F.2d at 999, and will reverse
the Board's decision "only if the evidence presented by [Dembele]
was such that a reasonable factfinder would have to conclude that the
requisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

We conclude that substantial evidence supports the Board's finding
that Dembele failed to present credible evidence establishing that he
suffered past persecution in Burkina Faso. The IJ found, and the
Board agreed, that there were numerous inconsistencies between
Dembele's application for asylum and his testimony. 3 In addition,
_________________________________________________________________
2 We note that 8 U.S.C. § 1105a(a)(4), was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.
No. 104-128, 110 Stat. 3009 ("IIRIRA"), effective April 1, 1997.
Because the case was in transition at the time the IIRIRA was passed, 8
U.S.C. § 1105a(a)(4), is still applicable under the terms of the transi-
tional rules contained in § 309(c) of the IIRIRA.
3 Dembele attributes these inconsistencies to a language barrier and
ineffective assistance of counsel. His ineffective assistance of counsel
claim is not properly before this court because he failed to raise the issue
before the Board. See Tarvand v. INS, 937 F.2d 973, 977 (4th Cir. 1991)
(stating that failure to exhaust administrative remedies precludes appel-
late review).

                    4
Dembele's belief that his superiors ordered him to fight in Liberia in
an attempt to eliminate him is purely speculative. Thus, absent cor-
roboration of Dembele's assertions of past persecution, we find that
the Board properly denied asylum. See Matter of Dass, 20 I&N Dec.
120, 124 (BIA 1989) (holding that corroboration should be presented
where available, but that testimony alone may suffice provided it is
believable, consistent, and sufficiently detailed to provide a plausible
and coherent account of the basis for the claim). Because Dembele
failed to satisfy the lower burden of proof required for asylum, he also
failed to establish a clear probability of persecution, which is required
for withholding of deportation. See Cardoza-Fonseca, 480 U.S. at
430-32.

Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

AFFIRMED

                     5